Order entered February 13, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00470-CV

JOHN DOE I, INDIVIDUALLY AND AS NEXT FRIEND OF JOHN DOE II, A MINOR,
                             Appellants

                                                V.

    RIPLEY ENTERTAINMENT, INC. AND JIM PATTISON U.S.A., INC., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-07174

                                            ORDER
       Before the Court is the parties’ joint motion to abate the appeal. The parties explain that,

after granting summary judgment in favor of the corporate defendants, on March 26, 2018, the

trial court signed a final judgment disposing of the individual defendants. Thereafter, settlement

was reached between the plaintiffs and the individual defendants. After the March 26 judgment,

two timely motions for new trial and an amended joint motion to vacate the judgment were filed.

By order signed on May 31, 2018, while the trial court still retained plenary power, the trial court

vacated the final judgment and reinstated the cause “for further proceedings consistent with the

Amended Joint Motion to Vacate the Judgment.”             However, as of this date, no further
proceedings have occurred. The parties ask us to abate the appeal to allow the trial court to sign

a final judgment.

       We GRANT the parties’ joint motion as follows. We ORDER the parties to have filed,

WITHIN THIRTY DAYS of the date of this order, a supplemental clerk’s record containing a

final judgment. Because the record filed with this Court shows the March 26 judgment is the

final judgment, the supplemental clerk’s record shall also contain: (1) Defendant Alexander

Anderson’s Motion for New Trial filed on April 25, 2018; (2) Defendants’ Motion for New Trial

filed by William and LeVonna Anderson on April 25, 2018; (3) Joint Motion to Vacate

Judgment filed on May 30, 2018; (4) Amended Joint Motion to Vacate Judgment filed on May

31, 2018; and (5) Agreed Order Granting Amended Joint Motion to Vacate Judgment signed on

May 31, 2018. As this Court generally has jurisdiction only over appeals from final judgments,

we caution the parties that failure to file a supplemental clerk’s record as ordered may result in

dismissal of the appeal for want of jurisdiction. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001).

       Also before the Court is appellees’ February 11, 2019 unopposed motion for an extension

of time to file a brief. Because the clerk’s record is not yet complete, we DENY appellees’

motion as premature.

       We DIRECT the Clerk of this Court to send a copy of this order to the Honorable

Bonnie Goldstein, Presiding Judge of the 44th Judicial District Court; Ms. Pitre; and all parties.

       We ABATE this appeal to allow the trial court an opportunity to sign a final judgment.

The appeal will be reinstated in forty days or when the requested supplemental clerk’s record is

filed, whichever occurs sooner.

                                                     /s/     ERIN A. NOWELL
                                                             JUSTICE